291 S.W.3d 854 (2009)
Marq L. WHITE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69617.
Missouri Court of Appeals, Western District.
August 11, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 22, 2009.
Laura G. Martin, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
*855 Before Division Two: VICTOR C. HOWARD, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

ORDER
PER CURIAM:
Marq L. White appeals the trial court's order denying his Rule 29.15 motion in which he alleges he received ineffective assistance of counsel at his trial. We affirm in this per curiam order. Rule 84.16(b).